Exhibit 21.1 SUBSIDIARIES OF PLANET FITNESS, INC. ENTITY JURISDICTION Pla-Fit Holdings, LLC Delaware Planet Intermediate, LLC Delaware Planet Fitness Holdings, LLC New Hampshire Pla-Fit Health LLC New Hampshire PF Coventry, LLC New Hampshire Pla-Fit Health NJNY LLC New Hampshire Bayonne Fitness Group, LLC New Jersey Bayshore Fitness Group LLC New York 601 Washington Street Fitness Group, LLC New York Levittown Fitness Group, LLC New York Long Island Fitness Group, LLC New York Melville Fitness Group, LLC New York Peekskill Fitness Group, LLC New York Carle Place Fitness LLC New York Edison Fitness Group LLC New Jersey 1040 South Broadway Fitness Group New York JFZ LLC New Hampshire Pla-Fit Colorado LLC New Hampshire PF Derry LLC New Hampshire PFCA LLC New Hampshire PF Vallejo, LLC California Pizzazz, LLC Pennsylvania PFPA, LLC New Hampshire PF Kingston, LLC New Hampshire Pla-Fit Warminster LLC New Hampshire Pizzazz II, LLC Pennsylvania PF Greensburg LLC Pennsylvania PF Erie LLC Pennsylvania PFIP International Cayman Islands Planet Fitness International Franchise Cayman Islands Planet Fitness Equipment LLC New Hampshire Pla-Fit Canada Inc. British Columbia Pla-Fit Canada Franchise Inc. British Columbia Pla-Fit Franchise LLC New Hampshire PFIP, LLC New Hampshire Planet Fitness NAF, LLC New Hampshire
